Hosea, J.
These motions are well taken and will be granted. Section 5057, Revised Statutes, providing for the method of drafting petitions, requires “A statement of the facts constituting the cause of action, in ordinary and concise language.” While the striking out of parts designated is only a partial remedy of the unnecessary and confusing prolixity, the petition should be re-formed and redrafted, and it is so ordered at the costs of plaintiff. School Section 16 (Tr.) v. Odlin, 8 Ohio St., 293, 297, 298.
Motions granted and petition to be reformed at plaintiff’s costs.